Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/21 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for faiShinarg to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation  that the wiring is composed of materialized wiring having a ribbon shape is considered as being indefinite for faiShinarg to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as 
For continuing examination, the Examiner considered the ribbon shape as a curvedly shape as shown in the drawings of the application.
Claims 2-21 are depend on claim 1 and therefore are rejected by the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9, 11, 12, 14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0148360 (hereafter Lin) in view of US 2015/0201500 (hereafter Shinar).
claim 1, Lin, as shown in figure 2c, discloses a wiring board comprising:
an insulating substrate (76);
at least one external electrode (84) disposed on a first surface of the insulating substrate (lower surface); and
wiring (90) that is disposed in the insulating substrate and that is electrically connected and physically connected to the at least one external electrode, wherein
	the wiring (90) comprises a portion where an extension direction of the wiring is inclined relative to the first surface,
	the wiring (90) having a ribbon shape (curvedly shape).
	Lin is silent about the insulating substrate is made of ceramic, and the wiring is composed of metalized wiring.
However, Lin does not limit the material(s) of the insulating substrate (76) and the wiring (90) to any particular materials.
Insulating substrate is made of ceramic and wiring is composed of metalized wiring are old and well known in the art. 	For example,  Shinar discloses in figure 4 that wires (the 3D-printing interconnect vias) are metalized wires (made of conductive materials for 3D-printing:  gold, silver, silver paste; par. 135) and the insulating material 450 can be made of ceramic (par.139).
Thus, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the insulating substrate is made of ceramic, and the wiring is composed of metalized wiring as is well known in the art and as evidenced by Ayotte and Shinar.
claim 2, Lin in view of Shinar discloses the wiring board according to claim 1, wherein a connection electrode (82) which is electrically connected to the at least one external electrode and on which an electronic component (18) is to be placed is disposed on a second surface (upper surface) of the insulating substrate opposite the first surface.
	Regarding claim 4, Lin in view of Shinar discloses the wiring board according to claim 1, wherein the at least one external electrode comprises a plurality of external electrodes, except wherein the wiring electrically connects the plurality of external electrodes to each other.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the wiring electrically connects the plurality of external electrodes to each other in order to meet a predetermined specified electrical connections, and since it has been held that mere duplication of essential working parts (the wirings) of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 5, Lin in view of Shinar discloses an electronic device comprising: the wiring board according to claim 1; and an electronic component (18) connected to the wiring board.
	Regarding claim 6, Lin in view of Shinar discloses an electronic module comprising: the electronic device according to claim 5; and a module board (considering PCB 12) connected to the electronic device.
	Regarding claim 7, Lin in view of Shinar discloses the wiring board according to claim 2, wherein the at least one external electrode comprises a plurality of external 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the wiring electrically connects the plurality of external electrodes to each other in order to meet a predetermined specified electrical connections, and since it has been held that mere duplication of essential working parts (the wirings) of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 9, Lin in view of Shinar discloses an electronic device comprising: the wiring board according to claim 2; and an electronic component (18) connected to the wiring board.
Regarding claim 11, Lin in view of Shinar discloses an electronic device comprising: the wiring board according to claim 4; and an electronic component (18) connected to the wiring board.
Regarding claim 12, Lin in view of Shinar discloses an electronic device comprising: the wiring board according to claim 7; and an electronic component (18) connected to the wiring board.
	Regarding claim 14, Lin discloses an electronic module comprising:
the electronic device according to claim 9; and a module board (PCB 12) connected to the electronic device.
Regarding claim 16, Lin in view of Shinar discloses an electronic module comprising: the electronic device according to claim 11; and a module board (12) connected to the electronic device as already discussed in claim 6 above.
claim 17, Lin in view of Shinar discloses an electronic module comprising: the electronic device according to claim 12; and a module board (12) can be connected to the electronic device.
	Regarding claim 19, Lin in view of Shinar discloses the wiring board according to claim 1, wherein the portion of the wiring includes at least one end of the wiring so that the wiring extends from the first surface into the insulating substrate in an inclined direction relative to the first surface.
	Regarding claim 20, Lin in view of Shinar discloses the wiring board according to claim 19, except a width direction of the ribbon shape of the wiring is substantially parallel to the first surface.
It would have been obvious to one having ordinary skill in the art before the effect filling date of the invention was made to have a width direction of the ribbon shape of the wiring is substantially parallel to the first surface, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 3, 8, 10, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Shinar and as applied to claim 2 above, and further in view of Kurusu (US 2003/0111727).
Regarding claim 3, Lin in view of Shinar discloses the wiring board according to claim 2, except wherein the second surface comprises a recess section, and the connection electrode is disposed on a bottom surface of the recess section.

It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the second surface comprises a recess section, and the connection electrode is disposed on a bottom surface of the recess section as is well known in the art and as evidenced by Kurusu.
	Regarding claim 8, Lin in view of Shinar discloses the wiring board according to claim 3, wherein the at least one external electrode comprises a plurality of external electrodes, except wherein the wiring electrically connects the plurality of external electrodes to each other.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the wiring electrically connects the plurality of external electrodes to each other in order to meet a predetermined specified electrical connections, and since it has been held that mere duplication of essential working parts (the wirings) of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, Lin in view of Shinar discloses an electronic device comprising: the wiring board according to claim 3; and an electronic component (18) connected to the wiring board.
claim 13, Lin in view of Shinar discloses an electronic device comprising: the wiring board according to claim 8; and an electronic component (18) connected to the wiring board.
Regarding claim 15, Lin in view of Shinar discloses an electronic module comprising: the electronic device according to claim 10; and a module board (12) connected to the electronic device.
Regarding claim 18, Lin in view of Shinar discloses an electronic module comprising: the electronic device according to claim 13; and a module board (12) connected to the electronic device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the prior art reference Shinar applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that a via conductor that extends from a second surface opposite the first surface of the insulating substrate into the insulating substrate, wherein the one end of the wiring is connected to the at least one external electrode on the first surface, and another end of the wiring is connected to the via conductor in the insulating substrate.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
US 2009/0256268 discloses a ceramic module having wires embedded therein.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847